DISCIPLINARY PROCEEDINGS
|1PER CURIAM.1
Respondent, Eddie L. Stephens, was formally charged with failing to keep his client informed and notarizing a forged affidavit before filing it into the court record, in violation of Rules 1.1(a), 1.3, 1.4, 3.3(a), 3.4(b), 4.1(a) and (b), and 8.4(a), (b), (c), and (d).
The facts developed at the hearing indicated that respondent was retained to defend the St. Michael’s Spiritual Temple of Faith of Baton Rouge in connection with a suit for non-payment of a loan. After filing an answer in the suit, respondent had very little contact with his client. Later in the litigation, plaintiff filed a motion for summary judgment. In order to create a material issue of fact, respondent notarized and caused to be filed into the civil litigation an affidavit purporting to be the sworn statement of the Reverend Dorothy Powell. Shortly after formal charges were filed, respondent began serving a one-year suspension for an unrelated disciplinary violation involving the commingling and conversion of client funds.
In light of the above evidence, the hearing committee recommended that respondent be suspended for one year and one day, while the disciplinary board recommended that respondent be suspended for 18 months.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Eddie L. Stephens be suspended from the practice of law for a period of 18 months to run consecutively from the suspension he began serving on October 1, |21993 in the matter of In Re: Eddie L. Stephens, Supreme Court No. 93-B-0939. All costs of this proceeding are assessed to respondent, and reinstatement is conditioned upon their payment.
SUSPENSION ORDERED.

. Marcus, J., not on the panel. Rule IV, Part 2, § 3.